DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2022, 05/13/2022 is considered by the examiner.

Claim Objections
Claim 27 objected to because of the following informalities:  Claim 27 is written to depend on claim 126.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 05/17/2022, with respect to the rejection(s) of claim(s) 1-4, 6-19 and 24-27 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).  Schmitt teaches a bottom face of a member facing a recording medium during image formation includes a hollow portion and an entirety of the shaft is inserted in the hollow portion.
Examiner acknowledges claims 5, 20 and 21-23 have previously been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 15-19 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Desormeaux (US 6,312,124) in view of Schmitz (US 2005/0134928).
With regard to claim 1, Desormeaux discloses an image forming apparatus (20) [printing mechanism; Fig. 1] comprising:
a body (28) [housing; Fig. 1]
a recording device (50, 52) [pens] supported by the body [Fig. 2], the recording device including a recording section (54, 55) [printheads] configured to form an image (22) [info, images designs, graphics; Fig. 2] on a recording medium (24) [solid body/ semi-flexible body]; and
two roller portions (34, 36) [Fig. 3] configured to rotate on the recording medium while the body is moved in a scanning direction (38) for image formation , the two roller portions combined into a roller unit to rotate coaxially [Fig. 1, 3],
the roller unit attached to a member of the body (26) [base; Fig. 1], the member covering a side of the body facing the recording medium during image formation [Figs. 1-3], and
the roller unit being within a projected area of the body being viewed from a recording medium side [Fig. 1].
Desormeaux does not explicitly disclose wherein the roller unit includes a shaft and the shaft is supported by a portion of the member, the portion covering the side of the body facing the recording medium during image formation and wherein a length of the shaft in a longitudinal direction of the shaft is shorter than a width of a portion of a member orthogonal to the scanning direction, and a bottom face of the member facing the recording medium during image formation includes a hollow portion and an entirety of the shaft in the longitudinal direction of the shaft is configured to be inserted in the hollow portion.
However, Schmitz teaches a roller unit (230, 232) [a pair of cylindrical rollers/wheels; Para. 0037] includes a shaft (234) [transverse axle; Para. 0037] and the shaft is supported by a portion of a member (202), the portion covering a side of a body facing a recording member during image formation [Fig. 5]; a length of the shaft in a longitudinal direction of the shaft is shorter than a width of the portion of the member orthogonal to the scanning direction [Para. 0035 & 0037; Figs. 4-5], and a bottom face of the member facing the recording medium during image formation includes a hollow portion [Fig. 5], and an entirety of the shaft in the longitudinal direction of the shaft is configured to be inserted in the hollow portion [Fig. 5].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a shaft between the two roller portions of Desormeaux with the shaft supported by a portion of the member as taught by Schmitz, in order to guide the image recorder in a straight line direction. 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a shaft with a length in a longitudinal direction of the shaft to be shorter than a width portion of a member orthogonal to a scanning direction with the image forming apparatus of Desormeaux modified in order to ensure the wheels do not overlap or contact a previous track’s print image area. [Schmitz-Para. 0037].
With regard to claim 2, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 1, and Desormeaux also discloses wherein the body includes a recording side on which the recording section is exposed [Fig. 3], and wherein respective positions of the two roller portions are deviated from the recording section in an orthogonal direction along the recording side and orthogonal to the scanning direction [Fig. 3].
With regard to claim 3, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 2, and Schmitz also discloses wherein one of the two roller portions is disposed at a first position deviated from the recording section toward one end side of the body in the orthogonal direction.
Desormeaux does not disclose wherein the other of the two roller portions is disposed at a second position deviated from the recording section toward the other end side of the body in the orthogonal direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the other of the two roller portions of Desormeaux at a second position toward the other end side of the body in the orthogonal direction as taught by Schmitz since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
With regard to claim 4, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 2, and Desormeaux also discloses wherein the respective positions of the two roller portions are deviated from the recording section toward one end side of the body in the orthogonal direction to the scanning direction [Fig. 3].
With regard to claim 7, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 2, and Desormeaux also discloses further comprising at least one additional roller
unit [Fig. 3], and wherein the roller unit and the at least one additional roller unit are arranged in the scanning direction [Fig. 3].
With regard to claim 8, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 2, and Desormeaux also discloses wherein the body includes:
a grip portion (28) to be gripped by a user and disposed on one end side of the body in the orthogonal direction [bottom portion; Fig. 1]; and an instruction input portion (48) disposed on the other end side of the body in the orthogonal direction and on an upper side of the body, the instruction input portion to be operated by the user for input of an operation instruction [top portion; Fig. 1].
With regard to claim 15, Desormeaux discloses an image forming apparatus (20) comprising:
a body (28) [housing; Fig. 1] including a recording side [Fig. 3]
a recording device (50, 52) [pens] supported by the body [Fig. 2], the recording device including a recording section (54, 55) [printheads] configured to form an image (22) [info, images designs, graphics; Fig. 2] on a recording medium (24) [solid body/ semi-flexible body] and exposed on the recording side [Fig. 3]; and
a roller portion (34) [Fig. 3] configured to rotate on the recording medium while the body is moved in a scanning direction (38) for image formation, the roller portion disposed at a position deviated from the recording section in an orthogonal direction along the recording side and orthogonal to the scanning direction combined into a roller unit to rotate coaxially [Fig. 3],
the roller portion attached to a member of the body [base; Fig. 1], the member covering a side of the body facing the recording medium during image formation [Figs. 1-3], and
the roller portion being within a projected area of the body being viewed from a recording medium side [Fig. 1].
Desormeaux does not explicitly disclose wherein the roller portion surrounds a portion of the shaft, and the shaft is supported by a portion of the member, the portion covering the side of the body facing the recording medium during image formation, wherein a length of the shaft in a longitudinal direction of the shaft is shorter than a width of a portion of a member orthogonal to the scanning direction, and a bottom face of the member facing the recording medium during image formation includes a hollow portion and an entirety of the shaft in the longitudinal direction of the shaft is configured to be inserted in the hollow portion.
However, Schmitz teaches a roller unit (230, 232) [a pair of cylindrical rollers/wheels; Para. 0037] includes a shaft (234) [transverse axle; Para. 0037] and the shaft is supported by a portion of a member (202), the portion covering a side of a body facing a recording member during image formation [Fig. 5]; a length of the shaft in a longitudinal direction of the shaft is shorter than a width of the portion of the member orthogonal to the scanning direction [Fig. 5], and a bottom face of the member facing the recording medium during image formation includes a hollow portion [Fig. 5], and an entirety of the shaft in the longitudinal direction of the shaft is configured to be inserted in the hollow portion [Fig. 5].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a shaft between the two roller portions of Desormeaux with the shaft supported by a portion of the member as taught by Schmitz, in order to guide the image recorder in a straight line direction.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a shaft with a length in a longitudinal direction of the shaft to be shorter than a width portion of a member orthogonal to a scanning direction with the image forming apparatus of Desormeaux modified in order to ensure the wheels do not overlap or contact a previous track’s print image area.[Schmitz-Para. 0037]
With regard to claim 16, Desormeaux’s modified images forming apparatus discloses all the limitations of claim 15 but does not disclose wherein the roller portion has a length not shorter than 20 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a roller portion with a length not shorter than 20 mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 17, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 15 and Desormeaux also discloses wherein a position of the recording section is deviated from a center of the body in the orthogonal direction [Fig. 3].
With regard to claim 18, Desormeaux discloses a body (28) [housing; Fig. 1] of an image forming apparatus (20) [printing mechanism; Fig. 1] to form an image (22) [info, images designs, graphics; Fig. 2] on a recording medium (24) [solid body/ semi-flexible body], the body comprising:
two roller portions (34, 36) [Fig. 3] configured to rotate on the recording medium while the body is moved in a scanning direction (38) for image formation , the two roller portions combined into a roller unit to rotate coaxially [Fig. 1, 3],
the roller unit attached to a member of the body [member being the side of the body; Fig. 1], the member covering a side of the body facing the recording medium during image formation [Figs. 1-3], and
the roller unit being within a projected area of the body being viewed from a recording medium side [Fig. 1].
Desormeaux does not explicitly disclose wherein the roller unit includes a shaft and the shaft is supported by a portion of the member, the portion covering the side of the body facing the recording medium during image formation and wherein a length of the shaft in a longitudinal direction of the shaft is shorter than a width of a portion of a member orthogonal to the scanning direction, and a bottom face of the member facing the recording medium during image formation includes a hollow portion and an entirety of the shaft in the longitudinal direction of the shaft is configured to be inserted in the hollow portion.
However, Schmitz teaches a roller unit (230, 232) [a pair of cylindrical rollers/wheels; Para. 0037] includes a shaft (234) [transverse axle; Para. 0037] and the shaft is supported by a portion of a member (202), the portion covering a side of a body facing a recording member during image formation [Fig. 5]; a length of the shaft in a longitudinal direction of the shaft is shorter than a width of the portion of the member orthogonal to the scanning direction [Fig. 5], and a bottom face of the member facing the recording medium during image formation includes a hollow portion [Fig. 5], and an entirety of the shaft in the longitudinal direction of the shaft is configured to be inserted in the hollow portion [Fig. 5].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a shaft between the two roller portions of Desormeaux with the shaft supported by a portion of the member as taught by Schmitz, in order to guide the image recorder in a straight line direction. 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a shaft with a length in a longitudinal direction of the shaft to be shorter than a width portion of a member orthogonal to a scanning direction with the image forming apparatus of Desormeaux modified in order to ensure the wheels do not overlap or contact a previous track’s print image area. [Schmitz-Para. 0037].
With regard to claim 19, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 1 and Desormeaux also discloses wherein the two roller portions are separate from each other [Fig. 3].
With regard to claim 24, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 1, and Schmitz also discloses wherein the shaft is supported by a bottom face of the member of the body [Fig. 8-9], and Desormeaux discloses the bottom face of the member of the body facing the recording medium during image formation [Figs. 1-3].
With regard to claim 25, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 1, and Schmitz also discloses wherein a bottom face of the member configured to retain the shaft faces the recording medium during image formation [Figs. 8-9].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Desormeaux (US 6,312,124) in view of Schmitz (US 2005/0134928) as applied to claim 2 above, and further in view of Poole (US 5,816,718).
With regard to claim 6, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 2, but does not disclose wherein the image forming apparatus further comprises a pressing member disposed in contact with the roller unit and configured to press the shaft in an axial direction of the roller unit.
However, Poole teaches an image forming apparatus (1) comprising a pressing member (10) [spring] disposed in contact with a roller unit (4) [Fig. 3] and configured to press a shaft in an axial direction of the roller unit.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a pressing member in contact with the roller unit of Desormeaux modified in order to extend the rollers away from the frame of the printer.

Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Desormeaux (US 6,312,124) in view of Schmitz (US 2005/0134928) as applied to claim 2 above, and further in view of Yajima (US 4,947,262).
With regard to claim 9, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 2 but does not disclose further comprising a switching device (220) configured to switch a state of the image forming apparatus during image formation between: a roller contact state in
which the two roller portions are in contact with the recording medium [Fig. 10C]; and a roller contactless state in which the two roller portions are contactless with the recording medium [Fig. 10A].
However, Yajima teaches a switching device (220) configured to switch a state of the image forming apparatus during image formation between: a roller contact state in which the two roller portions are in contact with the recording medium [Fig. 10C]; and a roller contactless state in which the two roller portions are contactless with the recording medium [Fig. 10A].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a switching device with the image forming device of Desormeaux modified as taught by Yajima, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
With regard to claim 10, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 2 and Yajima also discloses wherein the switching device includes a holder (221a) [Fig. 10A] configured to hold the roller unit rotatably and removably from the holder, and wherein the state of the image forming apparatus is switched by the roller unit being attached to and removed from the holder.

Claim(s) 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Desormeaux (US 6,312,124) in view of Schmitz (US 2005/0134928) as applied to claim 1 above, and further in view of Shih (US 5,303,648).
With regard to claim 26, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 1, but does not disclose wherein a bottom face of the member facing the recording medium during image formation includes a cutout portion, and the shaft is configured to be inserted in the cutout portion.
However, Shih teaches a bottom face of a member includes a cutout portion (11) and a shaft is configured to be inserted in the cutout portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the bottom face of Desormeaux modified image forming apparatus with a cutout portion as taught by Shih in order to rotationally hold the axle therein.
With regard to claim 27, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 1, and Shih also discloses wherein at least a portion of each of the two roller portions projects from the cutout portion [Fig. 2].
With regard to claim 28, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 26, and Shih also discloses wherein an end portion of the shaft extending beyond the roller portion to the recording medium side is not covered by the member and is exposed to an outside of the image forming apparatus [Fig. 1].
With regard to claim 29, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 1, Schmitz also discloses wherein the two roller portions and the shaft are inserted into the same hollow portion. [Fig. 5]
	
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 -12 appear to be allowable because the prior art does not teach or make obvious a plurality of projections projecting from the recording side of a body, wherein the plurality of projections supports the body without the roller unit.
Claims 13-14 appear to be allowable because the prior art does not teach or make obvious a switching device that includes a spacer to be removably attached to a recording side of a body and interposed between the body and a recording medium, to float the roller unit from the recording medium.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853